DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0080515 to Kang (“Kang”), and further in view of U.S. Pub. No. 2018/0261912 to Mizuno et al. (“Mizuno”).
 	Regarding claim 1, Kang teaches an imaging device, comprising: 
an imaging unit configured to capture an image of a subject (see Figure 1 showing the camera module, reference number 100 with image sensor unit 120, for capturing images); 
a substrate on which the imaging unit is mounted (image sensor 120 is mounted on reference number 110, which is a main substrate); 
a lens barrel holding the lens (lens barrel, reference number 140, holding lens L in Figure 1)
reference number 160 shield case which surrounds at least the top surface of the substrate 110)
a case accommodating the substrate, the lens barrel (reference number 130), 
wherein the shield plate is in contact with the case (the shield case 160 is mounted to an outer side of the housing 130, or also contacting through a hook 132, see paragraphs [0057], [0059]) , and 
the substrate includes a ground potential portion electrically connected to the shield plate and the case (paragraph [0077] teaches that the shield case is electrically connected to the ground of the main substrate 110).
Kang does not specifically teach the shield plate and case comprises a metal, or that the case accommodates the shield plate. 
Mizuno teaches a camera device, similarly with the feature of a shield that is connected to the ground of a circuit board (see paragraph [0111]).   The case accommodates the circuit board, lens, and shield (see Figure 1A, reference number 40 is the case that houses the circuit board 50, lens 111, and shield 61).  Further, paragraph [0078] of Mizuno teaches that the camera module case 40 is a metal member that also serves as a shield for shielding a circuit board 50 by surrounding it.  The reason is that since the case is a shield conductor made of metal it can be electrically connected to other metal components so the number of components for grounding the case can be decreased, (see paragraph [0098]). Further, in Mizuno the shield, other than the case 40 itself acting as a shield, is reference number 61.  
 	Regarding claim 5, Kang in view of Mizuno teach the imaging device according to claim 1, Kang further teaches: a connector unit electrically connected to the substrate, wherein the connector unit includes a ground potential portion electrically connected to the shield plate (reference number 170, connector connected to ground of the main substrate 110; see paragraph [0077]). 
Allowable Subject Matter
Claims 2-4, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664